DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims are objected to because of the following informalities:   
cl.1: “or to increase a flow rate” is believed to be in error for --increasing, with the opening command of the valve, a flow rate--
cl.8: “shroud of the turbine” is believed to be in error for --turbine shroud--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, the recitation “the control unit counts a number of command the opening of the valve” renders the claim indefinite because it is nonsensical and is not considered idiomatic English. For examination purposes, the limitation is interpreted to mean something along the lines of the control unit counting a number to determine the command of the opening of the valve.
Regarding claim 14, it is unclear whether the claim is independent from claims 8-13 or whether claim 14 is meant to depend from claim 8. The language of the claim contradictorily indicates dependence (e.g. with reference to claim 8) and independence (e.g. “a control unit”, “a turbine shroud”, etc.), by referencing claim 8 and yet introducing new elements which were already previously claimed in claim 8. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites “a method for controlling a clearance” with steps including “controlling a valve”, “detecting a transient acceleration phase”, “receiving an item of data”, and a final conditional method step where, “when the transient acceleration phase is detected and the gas temperature at the outlet of the combustion chamber of the aged gas turbine aircraft engine is greater than a first temperature threshold”, then the method includes delivering, with an opening command of the valve, said stream of directed air to the turbine shroud or increas[ing] a flow rate of said stream of directed air”. However, MPEP2111.04(II) provides that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A (delivering, with an opening command of a valve, said air stream to the turbine shroud, or increasing the flow rate of said air stream) if a first condition happens (when the transient acceleration phase is detected and when the gas temperature at the outlet of the combustion chamber of the aged gas turbine aircraft engine is greater than a first temperature threshold corresponding to a degraded clearance characteristic of the aged gas turbine aircraft engine, the first temperature threshold being less than an operating limit temperature of a gas turbine aircraft engine that is not aged). If the claimed invention may be practiced without either the first or second condition happening (i.e. the aged gas turbine aircraft engine does not experience a transient phase and a gas temperature at the outlet of the combustion chamber that is greater than a first temperature threshold corresponding to a degraded clearance characteristic), then neither step A (delivering, with an opening command of a valve, said air stream to the turbine shroud, or increasing the flow rate of said air stream) or B is required by the broadest reasonable interpretation of the claim. Thus, the BRI of the current claim only requires: 
A method for controlling a clearance between blade tips of a rotor of a high-pressure turbine of an aged gas turbine aircraft engine and a turbine shroud of a casing surrounding said blade tips of the high-pressure turbine, the method comprising: 
controlling of a valve delivering a stream of directed air to said turbine shroud; 
detecting a transient acceleration phase of the aged gas turbine aircraft engine based on at least one parameter representative of the aged gas turbine aircraft engine; [and]
receiving an item of data representative of a gas temperature at an outlet of a combustion chamber of the aged gas turbine aircraft engine,  
if the gas turbine engine does not simultaneously experience a transient acceleration and a combustion chamber outlet temperature that exceeds a degraded clearance temperature threshold. 
Thus, the two recitations of “detecting” and “receiving” data are drawn to the judicial exception of an abstract idea of the method. This judicial exception is not integrated into a practical application because the only practical application recited in the BRI (controlling the valve) does not explicitly recite controlling the valve in order to affect the delivery of the air stream (the claim recites: “controlling a valve delivering a stream of directed air to said turbine shroud”; thus the valve may be “controlled” without any resultant practical/physical effect), and the only other practical application recited in the entirety of the claim is a conditional limitation that is not required for at least the case that the contingency is not satisfied. Thus, leaving a mere detection/reception of signals per se, which are not sufficient to amount to significantly more than the judicial exception.
Dependent claims 2-7 do not remedy the 101 issue and are also rejected as above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rowe 10890083.
Regarding Claim 1, Rowe teaches the claim as discussed below. 
MPEP2111.04(II) provides that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A (delivering, with an opening command of the valve, said air stream of directed air to the turbine shroud or to increase a flow rate of said stream of directed air) if a first condition happens (when the transient acceleration phase is detected and the gas temperature at the outlet of the combustion chamber of the aged gas turbine aircraft engine is greater than a first temperature threshold corresponding to a degraded clearance characteristic of the aged gas turbine aircraft engine, the first temperature threshold being less than an operating limit temperature of a gas turbine aircraft engine that is not aged) and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening (i.e., the aged gas turbine aircraft engine does not experience a transient phase and a gas temperature at the outlet of the combustion chamber that is greater than a first temperature threshold corresponding to a degraded clearance characteristic), then neither step A (delivering, with an opening command of a valve, said air stream to the turbine shroud, or increasing the flow rate of said air stream) or B is required by the broadest reasonable interpretation of the claim. Thus, the BRI of the current claim only requires: 
A method for controlling a clearance between blade tips of a rotor of a high-pressure turbine of an aged gas turbine aircraft engine and a turbine shroud of a casing surrounding said blade tips of the high-pressure turbine, the method comprising: 
controlling of a valve delivering a stream of directed air to said turbine shroud; 
detecting a transient acceleration phase of the aged gas turbine aircraft engine based on at least one parameter representative of the aged gas turbine aircraft engine; [and]
receiving an item of data representative of a gas temperature at an outlet of a combustion chamber of the aged gas turbine aircraft engine,  
if the gas turbine engine does not simultaneously experience a transient acceleration and a combustion chamber outlet temperature that exceeds a degraded clearance temperature threshold. 
Rowe teaches a method for controlling a clearance (Title) between blade tips (34 of 32) of a rotor (28, 30, 32) of a high-pressure turbine (17) of an aged gas turbine aircraft engine (10; with n flights greater than 0; Col.10 ll.6-10) and a turbine shroud (36) of a casing (core casing in Fig 1 extending from inlet to outlet of core) surrounding said blade tips of the high-pressure turbine (Figs 1-2; Col.3 ll.49-55), the method comprising: 
controlling a valve (90) delivering a stream of directed air to said turbine shroud (which may be a hot air; Col.5 ll.34-36);
detecting a transient acceleration phase of the aged gas turbine aircraft engine on the basis of at least one parameter representative of the aged gas turbine aircraft engine (Applicant defines “transient acceleration phase” as a transition in rating, or flight phase, e.g. a transition from ground idle to take-off; Rowe teaches monitoring of engine parameters such as engine power level, ambient temperature and pressure, aircraft altitude, and WoW, via control unit/step 56 to determine flight conditions, i.e. whether or not the aircraft is in a transient acceleration phase such as ramp up or take-off; Col.1 ll.57-60, Col.2 ll.14-16, Col.4 ll.42-49, Col.7 ll.55-61, Col.8 ll.29-36, Col.9 ll.1-10 & 45-47),
receiving an item of data representative of a gas temperature at an outlet of a combustion chamber of the aged gas turbine aircraft engine (Col.4 l.63 - Col.5 l.9, Col.9 ll.28-37; measured temperature used before control operations in 54 of Fig 6, and/or in step 60 of 54 in Fig 6 used for offset in Figs 7-10; see Col.9 ll.41-47 and Col.9 ll.55-62).
Rowe further teaches how clearance degradation, or engine deterioration which reduces the available margin for turbine speed and turbine temperature, occurs over a relatively long period of operation so it is not necessary to measure turbine speed or temperature frequently (Col.1 l.65 - Col.2 l.13) to determine the offset necessary due to deterioration (Col.10 ll.6-20). The control loop to test for temperature exceeding a threshold corresponding to engine degradation is only used every n flights, where n>1 (including n>2 or n>3), so at least the first flight to the n-1 flight of a new engine does not exceed any temperature threshold indicating degraded performance of an aged engine (Col.10 ll.6-20). In this case, an engine on the second flight reading as both an aged engine and an engine for which the control loop has not been run. 
Additionally, Rowe teaches that, “[o]ver time the high pressure turbine 17 operation moves from relatively low turbine speed NH and turbine temperature TGT during take-off, towards the origin of FIG. 5, to faster and hotter running as the engine components deteriorate and/or accumulate deposits” (i.e. aged). And that in “an idealised engine 10 the relationship between turbine speed NH and turbine temperature TGT tracks up the line 48b so that the NH limit 44 and the TGT limit 46 are reached simultaneously”. Thus, there is at least a period of time where the engine is aged (operating at greater than 1 flights) and transient acceleration operations do not exceed TGT temperature threshold(s). 
Nevertheless, Rowe further teaches modulating the valve, and thus the provision of said air stream to the turbine shroud (Fig 6, step 70; Col.9 ll.51-54, 63-end; Figs 8-10), 
when the transient acceleration phase is detected (take-off conditions as determined in step 56) and when the gas temperature at the outlet of the combustion chamber of the engine (TGT or TET) is greater than a first temperature threshold (either a TGT threshold indicating operation in area 52 of Fig 5; or target TGT0 in Figs 8-9 [Wingdings font/0xE0] comparison results in error, e, fed into PI of offset loop and sent to summer with target clearance to control valve using PI in step 70; Figs 6, 8-9), the first temperature threshold corresponding to a degraded clearance characteristic of the aged engine (Fig 9, target TGT0 determined at least partially using previously measured flight TGT max to compensate for degraded clearance characteristics of an aged engine using the offset term of the control loop, Col.10 ll.6-20) and being less than an operating limit temperature (46) of an engine that is not aged (Fig 5, Col.7 l.62 - Col.8 l.8, Col.8 ll.36-49, Col.10 ll.6-20).
Regarding claim 2, Rowe teaches all the limitations of the claimed invention as discussed above. 
As discussed above, MPEP2111.04(II) provides that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A (delivering, with an opening command of a valve, said air stream to the turbine shroud, or increasing the flow rate of said air stream) if a first condition happens (when the transient acceleration phase is detected and when the gas temperature at the outlet of the combustion chamber of the aged gas turbine aircraft engine is greater than a first temperature threshold corresponding to a degraded clearance characteristic of the aged gas turbine aircraft engine, the first temperature threshold being less than an operating limit temperature of a gas turbine aircraft engine that is not aged). If the claimed invention may be practiced without either the first or second condition happening (i.e. the aged gas turbine aircraft engine does not experience a transient phase and a gas temperature at the outlet of the combustion chamber that is greater than a first temperature threshold corresponding to a degraded clearance characteristic), then neither step A (delivering, with an opening command of a valve, said air stream to the turbine shroud, or increasing the flow rate of said air stream) or B is required by the broadest reasonable interpretation of the claim. Thus, the BRI of the current claim does not require any steps in addition to those required of claim 1, if, for example, the gas turbine engine does not simultaneously experience a transient acceleration and a combustion chamber outlet temperature that exceeds a degraded clearance temperature threshold (e.g. because the engine is greater than 1 flight old, but less than n flights; and/or because the engine is greater than 1 flight old, but is not so deteriorates as to operate near the area 52 or TGT limit 46) . 
That is, Rowe teaches how clearance degradation, or engine deterioration which reduces the available margin for turbine speed and turbine temperature, occurs over a relatively long period of operation so it is not necessary to measure turbine speed or temperature frequently (Col.1 l.65 - Col.2 l.13) to determine the offset necessary due to deterioration (Col.10 ll.6-20). The control loop to test for temperature exceeding a threshold corresponding to engine degradation is only used every n flights, where n>1 (including n>2 or n>3), so at least the first flight to the n-1 flight of a new engine does not exceed any temperature threshold indicating degraded performance of an aged engine (Col.10 ll.6-20). In this case, an engine on the second flight reading as both an aged engine and an engine for which the control loop has not been run. 
Furthermore, Rowe teaches that, “[o]ver time the high pressure turbine 17 operation moves from relatively low turbine speed NH and turbine temperature TGT during take-off, towards the origin of FIG. 5, to faster and hotter running as the engine components deteriorate and/or accumulate deposits” (i.e. aged). And that in “an idealised engine 10 the relationship between turbine speed NH and turbine temperature TGT tracks up the line 48b so that the NH limit 44 and the TGT limit 46 are reached simultaneously”. Thus, there is at least a period of time where the engine is aged (operating at greater than 1 flights) and transient acceleration operations do not exceed TGT temperature threshold(s). 
Nevertheless, Rowe further teaches the valve may be a continuously variable valve (or valve where the minimum position is not fully closed, Col.5 ll.32-52) such that a greater percentage of opening of the valve (instead of simply opening from a closed position; Col.5 ll.32-52) is commanded if the combustion gas temperature temporarily exceeds the first temperature threshold (either a TGT threshold indicating operation in area 52 of Fig 5; or target TGT0 in Figs 8-9 [Wingdings font/0xE0] comparison results in error, e, fed into PI of offset loop and sent to summer with target clearance to control valve using PI in step 70; Figs 6, 8-9) .
Regarding claim 4, Rowe teaches all the limitations of the claimed invention as discussed above. Rowe further teaches said at least one parameter representative of the aged gas turbine aircraft engine is an angular position of an aircraft throttle lever (Col.2 ll.14-16).  
Regarding claim 5, Rowe teaches all the limitations of the claimed invention as discussed above. Rowe further teaches the valve is a valve of on-off type configured to switch between an open state and a closed state (Col.5 ll.40-44). 
With regard to the further method steps claimed in claim 5, MPEP2111.04(II) provides (as previously discussed above) that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A (delivering, with an opening command of a valve, said air stream to the turbine shroud, or increasing the flow rate of said air stream) if a first condition happens (when the transient acceleration phase is detected and when the gas temperature at the outlet of the combustion chamber of the aged gas turbine aircraft engine is greater than a first temperature threshold corresponding to a degraded clearance characteristic of the aged gas turbine aircraft engine, the first temperature threshold being less than an operating limit temperature of a gas turbine aircraft engine that is not aged). If the claimed invention may be practiced without either the first or second condition happening (i.e. the aged gas turbine aircraft engine does not experience a transient phase and a gas temperature at the outlet of the combustion chamber that is greater than a first temperature threshold corresponding to a degraded clearance characteristic), then neither step A (delivering, with an opening command of a valve, said air stream to the turbine shroud, or increasing the flow rate of said air stream) or B is required by the broadest reasonable interpretation of the claim. 
That is, Rowe teaches how clearance degradation, or engine deterioration which reduces the available margin for turbine speed and turbine temperature, occurs over a relatively long period of operation so it is not necessary to measure turbine speed or temperature frequently (Col.1 l.65 - Col.2 l.13) to determine the offset necessary due to deterioration (Col.10 ll.6-20). The control loop to test for temperature exceeding a threshold corresponding to engine degradation is only used every n flights, where n>1 (including n>2 or n>3), so at least the first flight to the n-1 flight of a new engine does not exceed any temperature threshold indicating degraded performance of an aged engine (Col.10 ll.6-20). In this case, an engine on the second flight reading as both an aged engine and an engine for which the control loop has not been run. 
Furthermore, Rowe teaches that, “[o]ver time the high pressure turbine 17 operation moves from relatively low turbine speed NH and turbine temperature TGT during take-off, towards the origin of FIG. 5, to faster and hotter running as the engine components deteriorate and/or accumulate deposits” (i.e. aged). And that in “an idealised engine 10 the relationship between turbine speed NH and turbine temperature TGT tracks up the line 48b so that the NH limit 44 and the TGT limit 46 are reached simultaneously”. Thus, there is at least a period of time where the engine is aged (operating at greater than 1 flights) and transient acceleration operations do not exceed TGT temperature threshold(s). 
Nevertheless, Rowe further teaches closing the valve when the gas temperature at the outlet of the combustion chamber of the engine is less than a second temperature threshold, the second temperature threshold being less than the first temperature threshold. That is, for the case that the temperature threshold is the target TGT of Fig 8 and the method/control 54 is carried out during all take-off operations (Col.8 ll.27-32), the target TGT is a function of power level, flight condition, etc. that changes over the course of a transient acceleration phase such as take-off (see Fig 4). According to Fig 4, the target TGT can decrease over the course of take-off. Such that a second lower temperature threshold is set at a time after the first temperature threshold. And because TGT is compared with the target TGT to determine valve operation based on the difference therebetween (Fig 8), a drop in measured temperature past the second temperature threshold results in positive ΔTGT which gives a positive clearance offset, which, when added to the target clearance, increases the clearance requirement and requires closure of the valve supplying hot air to the casing, thereby increasing the clearance as desired.  
Regarding claim 6, Rowe teaches all the limitations of the claimed invention as discussed above. Rowe further teaches the valve is a controlled-position valve (Col.5 ll.44-52). 
With regard to the further method steps claimed in claim 6, MPEP2111.04(II) provides (as previously discussed above) that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A (delivering, with an opening command of a valve, said air stream to the turbine shroud, or increasing the flow rate of said air stream) if a first condition happens (when the transient acceleration phase is detected and when the gas temperature at the outlet of the combustion chamber of the aged gas turbine aircraft engine is greater than a first temperature threshold corresponding to a degraded clearance characteristic of the aged gas turbine aircraft engine, the first temperature threshold being less than an operating limit temperature of a gas turbine aircraft engine that is not aged). If the claimed invention may be practiced without either the first or second condition happening (i.e. the aged gas turbine aircraft engine does not experience a transient phase and a gas temperature at the outlet of the combustion chamber that is greater than a first temperature threshold corresponding to a degraded clearance characteristic), then neither step A (delivering, with an opening command of a valve, said air stream to the turbine shroud, or increasing the flow rate of said air stream) or B is required by the broadest reasonable interpretation of the claim. 
That is, Rowe teaches how clearance degradation, or engine deterioration which reduces the available margin for turbine speed and turbine temperature, occurs over a relatively long period of operation so it is not necessary to measure turbine speed or temperature frequently (Col.1 l.65 - Col.2 l.13) to determine the offset necessary due to deterioration (Col.10 ll.6-20). The control loop to test for temperature exceeding a threshold corresponding to engine degradation is only used every n flights, where n>1 (including n>2 or n>3), so at least the first flight to the n-1 flight of a new engine does not exceed any temperature threshold indicating degraded performance of an aged engine (Col.10 ll.6-20). In this case, an engine on the second flight reading as both an aged engine and an engine for which the control loop has not been run. 
Furthermore, Rowe teaches that, “[o]ver time the high pressure turbine 17 operation moves from relatively low turbine speed NH and turbine temperature TGT during take-off, towards the origin of FIG. 5, to faster and hotter running as the engine components deteriorate and/or accumulate deposits” (i.e. aged). And that in “an idealised engine 10 the relationship between turbine speed NH and turbine temperature TGT tracks up the line 48b so that the NH limit 44 and the TGT limit 46 are reached simultaneously”. Thus, there is at least a period of time where the engine is aged (operating at greater than 1 flights) and transient acceleration operations do not exceed TGT temperature threshold(s).
Nevertheless, Rowe further teaches the gradual opening of the controlled-position valve (Col.5 ll.40-52) being a function of a predefined control law taking into account a separation between the gas temperature at the outlet of the combustion chamber of the engine and the first temperature threshold (the feedback loop of Fig 8 using an error ‘e’ that is a difference between the measured TGT and the target TGT, to determine the valve modulation; thus taking into account a separation of the TGT from the target TGT when gradually opening or closing the valve 90).  
Regarding claim 7, Rowe teaches all the limitations of the claimed invention as discussed above. Rowe further teaches the item of data representative of the gas temperature at the outlet of the combustion chamber is a temperature measurement taken at a level of the high- pressure turbine (Col.4 l.63 - Col.5 l.9).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Plunkett 8296037.
Regarding claim 3, Rowe teaches all the limitations of the claimed invention as discussed above. Rowe further teaches said at least one parameter representative of the aged gas turbine aircraft engine is an engine rating and wherein the detecting of the transient acceleration phase of the aged gas turbine aircraft engine comprises continuous determination of the engine rating (step 56 carried out continuously for at least a period of time, e.g. during takeoff).
Rowe does not teach determination of a variation in the engine rating for a predetermined time interval, the transient acceleration phase of the aged gas turbine aircraft engine being detected during said predetermined time interval when the variation in the engine rating is greater than or equal to a variation threshold characterizing a transient acceleration phase of the engine.  
However, Plunkett teaches detection of a transient acceleration phase of the engine (non-stable phase, i.e. not normal cruise) by continuously determining engine rating (see 300 in Fig 5; based on operating parameters of the engine) for at least a period of time until stable operation is achieved, including determination of a variation  in the engine rating for a predetermined time interval (rate of change of measured parameter, step 306), the transient acceleration phase of the engine being detected (e.g., NOT Stable Flight Phase) during said predetermined time interval if the variation in the engine rating is greater than or equal to a variation threshold characterizing a transient acceleration phase of the engine (step 308, comparing each rate of change to a known rate of change for the parameter during stable flight; i.e. if rate of change of parameter exceeds the threshold rate of change for stable flight, then the engine is determined to be in a non-stable flight, or a transient acceleration phase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-descript method of determining transient acceleration phase in Rowe, to use the rate of change of a measured parameter as in Plunkett, in order to better anticipate and therefore quickly take appropriate turbine tip clearance action for transient acceleration phases (Plunkett, Col.1 ll.36-56).
  
Claims 8-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rog 8668431 in view of Rowe 10890083.
Regarding claim 8, Rog teaches a control unit (master engine controller, Col.6 l.24) for controlling a clearance (Title) between blade tips (of blades 30 near 32) of a rotor of a high-pressure turbine (108) of an aged gas turbine aircraft engine (100; the gas turbine engine of Rog being any gas turbine that is not necessarily new, thus being aged with at least one or more historic flights) and a turbine shroud (120) of a casing (116) surrounding said blade tips of the high-pressure turbine (Figs 1-2), the control unit comprising: 
 circuitry (master engine controller; col.6 ll.22-30) configured to: 
control a valve (146; Col.6 ll.16-30), the valve being configured to deliver a stream of air (through 142, 144) to said shroud of the turbine (Figs 1-2), 
detect a transient acceleration phase of the aged gas turbine aircraft engine based on at least one parameter representative of the aged gas turbine aircraft engine (Applicant defines “transient acceleration phase” as a transition in rating, or flight phase, e.g. a transition from ground idle to take-off; Rog teaches in Col.1 ll.35-37, Col.2 ll.5-7, Col.4 ll.22-38, Col.5 ll.10-18 & 25-26, Col.6 ll.16-30, that tip clearance control of valve 146 is used during transient operations such as take-off, climb, high-speed maneuvers, etc.; because Rog’s master engine controller detects a transient acceleration phase that is a characteristic of the engine, Rog uses a parameter representative of the engine in order to conclude that a transient acceleration phase is or is not occurring), 
which is accompanied by an increase in the gas temperature at the outlet of the combustion chamber of the engine (Col.4 ll.22-38), and 
command an opening of the valve to deliver said stream of air to the turbine shroud or to control an increase in the flow rate of said stream of air, when the transient acceleration phase is detected (Col.6 ll.16-30). 
Rog does not specifically discuss the circuitry configured to receive an item of data representative of a gas temperature at an outlet of a combustion chamber of the aged gas turbine aircraft engine, and the circuitry configured to command valve operation based on both the detection of the transient acceleration phase and a detection of the gas temperature exceeding a first temperature threshold, the first temperature threshold corresponding to a degraded clearance characteristic of the aged has turbine aircraft engine and being less than an operating limit temperature of a gas turbine aircraft engine that is not aged.  
However, Rowe teaches circuitry (86, 84) for controlling a clearance (Title) between blade tips (34 of 32) of a rotor (28, 30, 32) of a high-pressure turbine (17) of an aged gas turbine aircraft engine (10, with greater than 1 number of flights) and a turbine shroud/casing (36) surrounding said blades of the high-pressure turbine (Figs 1-2; Col.3 ll.49-55), the circuitry controlling a valve (90, via 82), the valve being configured to deliver a stream of air to said turbine shroud (which may be a hot air; Col.5 ll.34-36), the circuitry configured  to:
detect a transient acceleration phase of the engine on the basis of at least one parameter representative of the engine (Applicant defines “transient acceleration phase” as a transition in rating, or flight phase, e.g. a transition from ground idle to take-off; Rowe teaches monitoring of engine parameters such as engine power level, ambient temperature and pressure, aircraft altitude, and WoW, via control unit/step 56 to determine flight conditions, i.e. whether or not the aircraft is in a transient acceleration phase such as ramp up or take-off; Col.1 ll.57-60, Col.2 ll.14-16, Col.4 ll.42-49, Col.7 ll.55-61, Col.8 ll.29-36, Col.9 ll.1-10 & 45-47),
receive an item of data representative of a gas temperature at an outlet of a combustion chamber of the engine (Col.4 l.63 - Col.5 l.9, Col.9 ll.28-37; measured temperature used before control operations in 54 of Fig 6, and/or in step 60 of 54 in Fig 6 used for offset in Figs 7-10; see Col.9 ll.41-47 and Col.9 ll.55-62).
modulate the valve, and thus the provision of said air stream to the turbine shroud (Fig 6, step 70; Col.9 ll.51-54, 63-end; Figs 8-10), 
when the transient acceleration phase is detected (take-off conditions as determined in step 56) and if the gas temperature at the outlet of the combustion chamber of the engine (TGT or TET) is greater than a first temperature threshold (either a TGT threshold indicating operation in area 52 of Fig 5; or target TGT0 in Figs 8-9 [Wingdings font/0xE0] comparison results in error, e, fed into PI of offset loop and sent to summer with target clearance to control valve using PI in step 70; Figs 6, 8-9), the first temperature threshold being less than an operating limit temperature (46) of an engine that is not aged (Fig 5, Col.7 l.62 - Col.8 l.8, Col.8 ll.36-49, Col.10 ll.6-20).  
Rowe further teaches using engine high pressure shaft speed NH together with the combustor outlet temperature to determine valve operation (Figs 6 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rog to also use combustor outlet temperature and high pressure shaft speed as taught by Rowe, in order to manage/consider both turbine speed and temperature limits during tip clearance control for optimum efficiency (Rowe, Col.1 ll.52-56, Col.2 ll.48-54).
Rog in view of Rowe as discussed so far, does not teach the first temperature threshold corresponding to a degraded clearance6Docket No. 532195USPreliminary Amendment characteristic of the aged has turbine aircraft engine
However, the limitation requiring the first temperature threshold to correspond to a degraded clearance characteristic of the aged gas turbine aircraft engine is a functional limitation (i.e. the function or intended use of the threshold) of an apparatus claim (i.e., control unit configured to use the claimed first temperature threshold) and MPEP 2114(IV) provides that functional claim language (i.e. the first temperature threshold corresponding to a degraded clearance characteristic of an aged engine) that is not limited to a specific structure (i.e. the first threshold being related to a degraded clearance characteristic of the aged engine does not limit any software or hardware of the circuitry) covers all devices that are capable of performing the recited function (i.e. the circuitry of Rog in view of Rowe that is capable of using a first temperature threshold to perform all the other limitations of the claim, no matter what the temperature threshold is indicative of). Although computer-implemented functional claims limitations may narrow the functionality of the device by limiting the specific structure, including enabling software, capable of performing the recited function; the requirement that the first temperature threshold used in the circuitry (as taught by Rog in view of Rowe) must be related to a degraded clearance characteristic of an aged engine does not limit the hardware or software of the circuitry (because the circuitry can perform all the claimed functions using any first temperature threshold that is indicative of any desired condition) and is merely drawn to the use or result of the first temperature threshold that is intended/desired by the operator. 
Nevertheless, Rowe teaches at least one embodiment (Fig 9) where the first temperature threshold corresponds to a degraded clearance characteristic of the aged engine (target TGT0 determined at least partially using previously measured flight TGT max to compensate for degraded clearance characteristics of an aged engine using the offset term of the control loop, Col.10 ll.6-20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rog in view of Rowe to also use combustor outlet temperature and high pressure shaft speed as taught by Rowe, in order to manage/consider both turbine speed and temperature limits during tip clearance control for optimum efficiency (Rowe, Col.1 ll.52-56, Col.2 ll.48-54).
Regarding claim 9, Rog in view of Rowe teaches all the limitations of the claimed invention as discussed above. Rog in view of Rowe as discussed so far, does not teach the circuitry is further configured to command a greater percentage of opening of the valve when the combustion gas temperature temporarily exceeds the first temperature threshold.
However, Rowe further teaches the valve may be a continuously variable valve (or valve where the minimum position is not fully closed, Col.5 ll.32-52) such that a greater percentage of opening of the valve (instead of simply opening from a closed position; Col.5 ll.32-52) is commanded if the combustion gas temperature temporarily exceeds the first temperature threshold (either a TGT threshold indicating operation in area 52 of Fig 5; or target TGT0 in Figs 8-9 [Wingdings font/0xE0] comparison results in error, e, fed into PI of offset loop and sent to summer with target clearance to control valve using PI in step 70; Figs 6, 8-9) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rog in view of Rowe to also use combustor outlet temperature and high pressure shaft speed as taught by Rowe, in order to manage/consider both turbine speed and temperature limits during tip clearance control for optimum efficiency (Rowe, Col.1 ll.52-56, Col.2 ll.48-54).
Regarding claim 10, Rog in view of Rowe teaches all the limitations of the claimed invention as discussed above. Rog in view of Rowe as discussed so far does not teach that to judge a state of aging of the aged gas turbine aircraft engine, the control unit counts a number to determine the command of the opening of the valve.
However, Rowe further teaches the control unit counts a number (n of flights; Col.10 ll.6-10) to judge the aging of the engine (Col.10 ll.6-10) and determine the command of the opening of the valve (via offset loop in Fig 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rog in view of Rowe to also use combustor outlet temperature and high pressure shaft speed as taught by Rowe, in order to manage/consider both turbine speed and temperature limits during tip clearance control for optimum efficiency (Rowe, Col.1 ll.52-56, Col.2 ll.48-54).
Regarding claim 12, Rog in view of Rowe teaches all the limitations of the claimed invention as discussed above. Rog further teaches the valve is a valve of on-off type configured to switch between an open state and a closed state (Col.6 ll.16-30), the circuitry being configured to command, following the opening of the valve, the closing of the valve (Col.6 ll.25-30, valve 146 being opened during transient periods, and closed otherwise, thus the valve closing at some point after opening when operation returns to stable conditions, or non-transient conditions).
Rog in view of Rowe as discussed so far, does not teach closing the valve when the gas temperature at the7Docket No. 532195USPreliminary Amendment outlet of the combustion chamber of the aged gas turbine aircraft engine is less than a second temperature threshold, the second temperature threshold being less than the first temperature threshold.  
However, Rowe further teaches closing the valve when the gas temperature at the7Docket No. 532195USPreliminary Amendment outlet of the combustion chamber of the engine is less than a second temperature threshold, the second temperature threshold being less than the first temperature threshold. That is, for the case that the temperature threshold is the target TGT of Fig 8 and the method/control 54 is carried out during all take-off operations (Col.8 ll.27-32), the target TGT is a function of power level, flight condition, etc. that changes over the course of a transient acceleration phase such as take-off (see Fig 4). According to Fig 4, the target TGT can decrease over the course of take-off. Such that a second lower temperature threshold is set at a time after the first temperature threshold. And because TGT is compared with the target TGT to determine valve operation based on the difference therebetween (Fig 8), a drop in measured temperature past the second temperature threshold results in positive ΔTGT which gives a positive clearance offset, which, when added to the target clearance, increases the clearance requirement and requires closure of the valve supplying hot air to the casing, thereby increasing the clearance as desired.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rog in view of Rowe to also use combustor outlet temperature and high pressure shaft speed as taught by Rowe, in order to manage/consider both turbine speed and temperature limits during tip clearance control for optimum efficiency (Rowe, Col.1 ll.52-56, Col.2 ll.48-54).
Regarding claim 13, Rog in view of Rowe teaches all the limitations of the claimed invention as discussed above. Rog further teaches the valve is a controlled-position valve (Col.6 ll.19-25), the circuitry being configured to command the gradual opening of the valve (Col.6 ll.19-25).
Rog in view of Rowe as discussed so far does not teach the gradual opening being a function of a predefined control law taking into account a separation between the gas temperature at the outlet of the combustion chamber of the engine and the first temperature threshold.  
However, Rowe further teaches the gradual opening of the controlled-position valve (Col.5 ll.40-52) being a function of a predefined control law taking into account a separation between the gas temperature at the outlet of the combustion chamber of the engine and the first temperature threshold (the feedback loop of Fig 8 using an error ‘e’ that is a difference between the measured TGT and the target TGT, to determine the valve modulation; thus taking into account a separation of the TGT from the target TGT when gradually opening or closing the valve 90).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rog in view of Rowe to also use combustor outlet temperature and high pressure shaft speed as taught by Rowe, in order to manage/consider both turbine speed and temperature limits during tip clearance control for optimum efficiency (Rowe, Col.1 ll.52-56, Col.2 ll.48-54).
Regarding claim 14, Rog in view of Rowe teaches all the limitations of the claimed invention as discussed above (including the control unit of claim 8 as discussed above). Rog further teaches a gas turbine aircraft engine (100) comprising the control unit (master engine controller, Col.6 l.24), and at least one valve (146) for acting on an air stream (from 148) directed toward the turbine shroud (120) and wherein the valve is controlled by the control unit (Col.6 ll.16-30).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rog in view of Rowe, and further in view of Plunkett.
Regarding claim 11, Rog in view of Rowe teaches all the limitations of the claimed invention as discussed above. Rog further teaches said at least one parameter representative of the aged gas turbine aircraft engine is an engine rating (Col.1 ll.35-37, Col.2 ll.5-7, Col.4 ll.22-38, Col.5 ll.10-18 & 25-26, Col.6 ll.16-30, that tip clearance control of valve 146 is used during transient operations such as during engine ratings of take-off and climb) and wherein the circuitry is configured to continuously determine the engine rating (constant monitoring during flight required in order to provide the described valve operation at take-off, climb, and other rapid maneuvers, Col.1 ll.35-37, Col.2 ll.5-7, Col.4 ll.22-38, Col.5 ll.10-18 & 25-26, Col.6 ll.16-30). 
Rob in view of Rowe, does not teach the circuitry further determining a variation in the engine rating for a predetermined time interval; detecting the transient acceleration phase of the engine during said predetermined time interval when the variation in the engine rating is greater than or equal to a variation threshold characterizing a transient acceleration phase of the engine.
However, Plunkett teaches detection of a transient acceleration phase of the engine (non-stable phase, i.e. not normal cruise) by continuously determining engine rating (see 300 in Fig 5; based on operating parameters of the engine) for at least a period of time until stable operation is achieved, including determination of a variation  in the engine rating for a predetermined time interval (rate of change of measured parameter, step 306), the transient acceleration phase of the engine being detected (e.g., NOT Stable Flight Phase) during said predetermined time interval if the variation in the engine rating is greater than or equal to a variation threshold characterizing a transient acceleration phase of the engine (step 308, comparing each rate of change to a known rate of change for the parameter during stable flight; i.e. if rate of change of parameter exceeds the threshold rate of change for stable flight, then the engine is determined to be in a non-stable flight, or a transient acceleration phase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-descript method of determining transient acceleration phase in Rog in view of Rowe, to use the rate of change of a measured parameter as in Plunkett, in order to better anticipate and therefore quickly take appropriate turbine tip clearance action for transient acceleration phases (Plunkett, Col.1 ll.36-56).

Response to Arguments
Applicant’s arguments filed 16 May 2022 have been carefully considered and were addressed in the rejections above at the relevant locations, but they are not persuasive. 
In Summary, 
Applicant asserts that amending recitations of “the engine” to “the aged gas turbine aircraft engine” and amending the conditional limitations from “if” to “when” overcome the previously applied rejections, which rejections mentioned the exemplary possibility of a new engine reading on “the engine” thus not exceeding the conditional limitations that reference an aged engine.
However, the definition of an “aged” engine does not specify a degree of aging, and any engine with flight cycle count of 1 or more, reasonably qualifies as an aged engine. In this case, Rowe further teaches engine deterioration occurring over a long period of time such that an engine with historic flight cycle(s) of 1 (or even 2), does not experience the over-temperature condition of the conditional limitation. Thus, the method of claim 1 being taught by the prior art with the exclusion of the conditional limitation since the condition upon which the conditional limitations depend are not necessarily fulfilled.  Additionally, the change in verbiage from if to when, does not change the condition-ality of the limitations. It is only if/when the condition occurs that the limitation must be satisfied. 
Nevertheless, Rowe and Rog in view of Rowe teach all the limitations of the claimed inventions (regardless of limitations being conditional, or not) as discussed above.
	
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741